Case 1:20-cv-10716-AT Document 19 Filed 02/24/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
JOHN M. FIFE. DOC #
DATE FILED: 2/24/2021
Plaintiff,
-against- 20 Civ. 10716 (AT)
FINANCIAL INDUSTRY REGULATORY ORDER
AUTHORITY, INC.,
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 5, 2021, the Court ordered the parties to submit a joint letter addressing the
following in separate paragraphs: (1) a brief description of the case, including the factual and legal
bases for the claim(s) and defense(s), (2) any contemplated motions, and (3) the prospect for
settlement, by February 10, 2021. ECF No. 6 § 4. On February 9, 2021, the Court extended that
deadline to February 23, 2021. ECF No. 11. That submission is now overdue. Accordingly, the
parties shall submit their joint letter, compliant with ECF No. 6 § 4, by February 26, 2021.

SO ORDERED.

Dated: February 24, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
